UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2195


In re: DAVID LEE SMITH,

                    Petitioner.


                 On Petitions for Writ of Mandamus. (5:08-hc-02184-H)


Submitted: December 2, 2021                                       Decided: January 6, 2022


Before GREGORY, Chief Judge, and NIEMEYER and WYNN, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith has filed a petition for a writ of mandamus and supplemental

petitions for a writ of mandamus, * seeking an order from this court directing that he be

taken to state court and released from prison, summoning the Attorney General to

recommend to the district court that his prison sentences be reduced, and directing the

district court to find his prison sentences unreasonable and imposed in violation of the law,

reduce those sentences, and release him from prison. On December 10, 2020, this court

enjoined Smith from filing “in any civil matter” any “original action, petition, or motion in

this court unless this court has certified that the filing is not frivolous.” In re Smith, No.

19-1874 (4th Cir. Dec. 10, 2020). On November 16, 2021, we ordered Smith to show

compliance with the injunction order or other good cause for his case to proceed. Having

reviewed Smith’s response to this order, we find his arguments unpersuasive and conclude

that the petition and supplemental petitions are barred by the injunction order.

We therefore grant Smith’s motion to amend and dismiss the initial and supplemental

mandamus petitions.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITIONS DISMISSED


       *
        We treat Smith’s motion for release pending appeal and his request in his motion
to amend his mandamus petition that the district court be ordered to reduce his sentences
and release him from prison as supplemental petitions for a writ of mandamus.

                                              2